DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 1, 5, and 11 have been amended. Claim 15 has been added. Claims 1-15 are currently pending.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 & 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 9,614,505) in view of Edmondson (US 2006/0062341) and further in view of Suzuki (US 2016/0314092).

Regarding claim 1, Cho teaches a circuit (Fig. 2, Circuit) comprising: an output stage (Fig. 2, CANH/CANL output stage) which is connected to a first bus line (Fig. 2, CANH) and to a second bus line (Fig. 2, CANL); a driver circuit (Fig. 2, MP1 & HVP 130 Driver coupled to CANH/CANL Lines) which is designed to control the output stage on the basis of a first logic signal in such a manner that a corresponding bus voltage is produced between the first bus line and the second bus line (Col. 5, Lines 56-59, the differential driving circuit 100 may include a first driving PMOS transistor MP1, a first driving NMOS transistor MN1); a slew-rate controller (Fig. 2, 120, Transition Interval Voltage Adder Circuit coupled to transistors) which is coupled to the driver circuit and is designed to set a slew rate of the driver circuit (Col. 6, Lines 50-56, the transition interval asymmetry compensation circuit 120 receives this asymmetry characteristic through a feedback, and decreases the slope of the voltage signal transmitted through the first node ND1 to thereby provide the voltage signal to the second node ND2. Then, the slew rate of the high-side driver is lowered, and thus the asymmetry of slew rates between the drivers is compensated) on the basis of an input signal (Fig. 2, Feedback signal Vcm1 from 110 Monitoring Circuit); and a monitoring circuit (Fig. 2, 110, Transition Interval Asymmetry Compensation Circuit) which is designed to generate the input signal for the slew-rate controller (Col. 6, Lines 24-30, first and second coupling capacitors C1 and C2 and the transition interval voltage adder circuit 110 monitor an asymmetry characteristic between drivers during the transition interval.  For example, a case in which during the transition interval, the slew rate of the high-side driver is higher than the slew rate of the low-side driver is assumed), wherein the input signal indicates a slew rate during a of a data frame contained in the first logic signal than during a data transmission phase of the data frame (Fig. 2, TxD Data Frame; Col. 3, Lines 61-65, first control switch SWC1 is connected with the second control switch SWC2 and the first slope control circuit 13 through a first node ND1.  The second control switch SWC2 is connected between the first power supply voltage VDD and the first node ND1). 
Cho does not teach an arbitration phase wherein the slew rate is higher during arbitration than during data transmission. 
Edmondson teaches a slew-rate controller which is coupled to the driver circuit and is designed to set a slew rate of the driver circuit on the basis of an input signal (Fig. 3, 177, Slew Rate Controller); and a monitoring circuit which is designed to generate the input signal for the slew-rate controller, wherein the input signal indicates a higher slew rate during an arbitration phase of a data frame contained in the first logic signal (Fig.  3, 119, Arbiter; Paragraph 0026, fastlock mode is enabled, the fastlock loop 117 outputs fastlock-up/fastlock-down signals 118 to the arbiter 119 at higher frequency than the phase-up/phase-down signals 114 to establish the accelerated slew rate) than during a data transmission phase of the data frame (Paragraph 0036, fastlock slew controller 177 generates the fastlock response 168 (i.e., fastlock-up/fastlock-down signals) according to the CDR operating mode (fastlock mode or tracking mode)… during fastlock mode, an accelerated slew rate may be achieved by updating the phase count 106 more frequently and/or incrementing the phase count 106 by larger phase steps).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Cho to incorporate the teachings of Edmondson and include different slew-rate modes for arbitration policies when performing data stream switching. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow optimal slew-rate selection for data stream synchronization, thus creating enabling compatibility with a diverse range of devices and data sources (See Edmondson: Paragraph 0003 & 0051). 
Cho teaches a Controller Area Network system that uses slew rate control to improve data communications transfer. Edmondson teaches an arbitration slew rate being higher than a data phase slew rate. Neither Cho nor Edmondson teach a data phase field following an arbitration phase field is present. 
Suzuki teaches an arbitration field of an arbitration phase of a data frame (Paragraph 0119, data communication between the MCU and the transceiver is carried out in the unit of 10 bits in total, by adding identification bits before and after one byte data.  At this time, in the transceiver, bit arbitration is carried out; i.e. arbitration bits in a field of the data); data transmission phase of the data frame (Paragraph 0104, waveform shaping unit 90 takes in transmission data TX, to generate a data signal TXb of a low slew rate), wherein the data transmission phase of the data frame occurs after the arbitration phase (Paragraph 0138, encoding unit 1327 forwards, in sync with the baud rate clock bCLK sent from the clock switching unit 1321, the data signal TX transmitted from the synchronization unit 1325 to the mode switching unit 1329, on condition that the bit arbitration was made). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Cho to incorporate the teachings of Suzuki and have the data transmission phase occur after the arbitration field of the arbitration phase. 
One of ordinary skill in the art would be motivated to make the modifications in order to ensure data synchronization is properly established (See Paragraphs 0128 & 0140), thus reducing the impact of noise and other communications interference.

Regarding claim 11, Cho teaches a method comprising: producing a bus voltage between a first bus line (Fig. 2, CANH) and a second bus line (Fig. 2, CANL) on the basis of a logic signal (Col. 5, Lines 56-59, the differential driving circuit 100 may include a first driving PMOS transistor MP1, a first driving NMOS transistor MN1), wherein the bus voltage is changed at a settable slew rate (Col. 6, Lines 50-56, the transition interval asymmetry compensation circuit 120 receives this asymmetry characteristic through a feedback, and decreases the slope of the voltage signal transmitted through the first node ND1 to thereby provide the voltage signal to the second node ND2. Then, the slew rate of the high-side driver is lowered, and thus the asymmetry of slew rates between the drivers is compensated); and setting the slew rate, wherein a rate is set during a phase of a data frame contained in the logic signal than during a data transmission phase of the data frame (Col. 6, Lines 24-30, first and second coupling capacitors C1 and C2 and the transition interval voltage adder circuit 110 monitor an asymmetry characteristic between drivers during the transition interval.  For example, a case in which during the transition interval, the slew rate of the high-side driver is higher than the slew rate of the low-side driver is assumed). 
Cho does not teach an arbitration phase wherein the slew rate is higher during arbitration than during data transmission. 
Edmondson teaches setting the slew rate (Fig. 3, 177, Slew Rate Controller), wherein a higher slew rate is set during an arbitration phase of a data frame contained in the logic signal (Fig.  3, 119, Arbiter; Paragraph 0026, fastlock mode is enabled, the fastlock loop 117 outputs fastlock-up/fastlock-down signals 118 to the arbiter 119 at higher frequency than the phase-up/phase-down signals 114 to establish the accelerated slew rate) than during a data transmission phase of the data frame (Paragraph 0036, fastlock slew controller 177 generates the fastlock response 168 (i.e., fastlock-up/fastlock-down signals) according to the CDR operating mode (fastlock mode or tracking mode)… during fastlock mode, an accelerated slew rate may be achieved by updating the phase count 106 more frequently and/or incrementing the phase count 106 by larger phase steps). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Cho to incorporate the teachings of Edmondson and include different slew-rate modes for arbitration policies when performing data stream switching. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow optimal slew-rate selection for data stream synchronization, thus creating enabling compatibility with a diverse range of devices and data sources (See Edmondson: Paragraph 0003 & 0051). 

Suzuki teaches an arbitration field of an arbitration phase of a data frame (Paragraph 0119, data communication between the MCU and the transceiver is carried out in the unit of 10 bits in total, by adding identification bits before and after one byte data.  At this time, in the transceiver, bit arbitration is carried out; i.e. arbitration bits in a field of the data); data transmission phase of the data frame (Paragraph 0104, waveform shaping unit 90 takes in transmission data TX, to generate a data signal TXb of a low slew rate), wherein the data transmission phase of the data frame occurs after the arbitration phase (Paragraph 0138, encoding unit 1327 forwards, in sync with the baud rate clock bCLK sent from the clock switching unit 1321, the data signal TX transmitted from the synchronization unit 1325 to the mode switching unit 1329, on condition that the bit arbitration was made). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Cho to incorporate the teachings of Suzuki and have the data transmission phase occur after the arbitration field of the arbitration phase. 
One of ordinary skill in the art would be motivated to make the modifications in order to ensure data synchronization is properly established (See Paragraphs 0128 & 0140), thus reducing the impact of noise and other communications interference.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 9,614,505) in view of Edmondson (US 2006/0062341) in view of Suzuki (US 2016/0314092) and further in view of Namise (US 2019/0028306).

Regarding claim 2, the combination of Cho/Edmondson/Suzuki teaches the circuit of claim 1. The combination of Cho/Edmondson/Suzuki does not teach a transmission buffer that receives a first data signal and outputs a logic signal that represents the first data signal. 
Namise teaches a transmission buffer which is designed to receive a first data signal and to provide the first logic signal which represents the first data signal (Paragraph 0107, the pre-driver 221 delays the signal SIN by an amount of delay equivalent to two buffers to thereby generate the signal S1, the pre-driver 222 delays the signal SIN by an amount of delay equivalent to two buffers to thereby generate the signal S2… Paragraph 0111, the delay amounts in the pre-drivers 221 to 223 become substantially equal to one another in the transmitter 9R.  Thus, it is possible for the transmitter 9R to increase the slew rate of the signal SOUT).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the combination of Cho/Edmondson/Suzuki to incorporate the teachings of Namise and include a transmission buffer that delays the input TxD signal of Cho. 
One of ordinary skill in the art would be motivated to make the modifications in order to efficiently control the slew rate (See Paragraph 0104) while suppressing power consumption of the system (See Paragraph 0114).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 9,614,505) in view of Edmondson (US 2006/0062341) in view of Suzuki (US 2016/0314092) and further in view of Pihet (US 2017/0329388).

Regarding claim 3, the combination of Cho/Edmondson/Suzuki teaches teaches the circuit of claim 2. Cho teaches a Controller Area Network differential interface (Fig. 2). The combination of Cho/Edmondson/Suzuki does not teach a receiver with a buffer. 
Pihet teaches a receiver circuit (Fig. 2, 120) which is coupled to the first bus line and to the second bus line (Fig. 2, CANH & CANL) in order to receive the bus voltage (Fig. 2, VBUS1) and is designed to generate a second logic signal which represents a current level of the bus voltage (Paragraph 0030, FIG. 2, the receiver circuit 120 basically includes a comparator circuit 121 and an output buffer 122 coupled to the output of the comparator circuit 121.  The comparator receives a second bus signal V.sub.BUS2 from the bus lines (in case of a CAN bus at pins CANH and CANL) and compares the signal level of the second bus signal V.sub.BUS2 with predefined threshold values TH.sub.R and TH.sub.D, to determine the corresponding logic level); and a reception buffer (Fig. 2, 122, Output Buffer) which is designed to output a second data signal which represents the second logic level (Paragraph 0031, output buffer 122 is coupled to the output of the comparator 121 and configured to generate an output data signal S.sub.OUT that is provided at the RxD pin.  A microcontroller connected to that RxD pin is thus able to read and process the data included in the output data signal S.sub.OUT). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the combination of Cho/Edmondson/Suzuki to incorporate the teachings 
One of ordinary skill in the art would be motivated to make the modifications because both Cho and Pihet disclose Controller Area Network Systems (See Pihet: Paragraph 0002), thus they are in the same field of endeavor and it would have been obvious to make the combination in order to create a complex vehicle management system that can receive CAN differential signals and process them for additional vehicle related functionality such as engine and vehicle status parameters (See Pihet: Paragraph 0002).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 9,614,505) in view of Edmondson (US 2006/0062341) in view of Suzuki (US 2016/0314092) in view of Pihet (US 2017/0329388) and further in view of van de Burgt (US 2019/0296938).

 Regarding claim 5, the combination of Cho/Edmondson/Suzuki/Pihet teaches the circuit of claim 3. The combination of Cho/Edmondson/Suzuki/Pihet does not teach a second logic signal supplied to the protocol handler. 
van de Burgt teaches wherein a second logic signal is also supplied to the protocol handler (Fig. 5, Data Field second logic signal). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the combination of Cho/Edmondson/Suzuki/Pihet to incorporate the teachings of van de Burgt and include a protocol handler in the monitoring circuit for phase detection. 
See van de Burgt: Paragraph 0001), thus they are in the same field of endeavor and it would have been obvious to make the combination in order to yield the obvious result of allowing the CAN transceiver node to determine when to start communications with a selected CAN node, thereby complying with industry Controller Area Network protocol standards (See van de Burgt: Paragraph 0038 & 0061).

Claims 4, 7-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 9,614,505) in view of Edmondson (US 2006/0062341) in view of Suzuki (US 2016/0314092) and further in view of van de Burgt (US 2019/0296938).

Regarding claim 4, the combination of Cho/Edmondson/Suzuki teaches the circuit of claim 1. Cho teaches wherein the monitoring circuit (Fig. 2, 110). The combination of Cho/Edmondson/Suzuki does not teach the monitoring circuit has a protocol handler to determine the end of the arbitration phase and beginning of the data transmission phase. 
van de Burgt teaches wherein the monitoring circuit has a protocol handler (Fig. 4, 424, Protocol Sampler), to which the first logic signal is supplied and which is designed to detect (Paragraph 0051, FIG. 4, the protocol sampler is configured to detect phase information related to a CAN data frame and to, in response to the phase information, switch between different transmitter configurations of the transmitter unit within a bit interval for use in transmitting subsequent bits of the CAN data frame), on the basis of the first logic signal (Fig. 3 CAN Data Frame with Arbitration Fields), which the arbitration phase ends and the data transmission phase begins according to the bus protocol (Paragraph 0052, the detected phase information indicates a data phase that follows an arbitration phase… the detected phase information indicates that an arbitration field of a CAN data frame has been transmitted by the transmitter unit and that a data field of the CAN data frame is currently being transmitted by the transmitter unit). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the combination of Cho/Edmondson/Suzuki to incorporate the teachings of van de Burgt and include a protocol handler in the monitoring circuit for phase detection. 
One of ordinary skill in the art would be motivated to make the modifications because both Cho and van de Burgt disclose Controller Area Network Systems (See van de Burgt: Paragraph 0001), thus they are in the same field of endeavor and it would have been obvious to make the combination in order to yield the obvious result of allowing the CAN transceiver node to determine when to start communications with a selected CAN node, thereby complying with industry Controller Area Network protocol standards (See van de Burgt: Paragraph 0038 & 0061).

Regarding claim 7, the combination of Cho/Edmondson/Suzuki teaches the circuit of claim 1. The combination of Cho/Edmondson/Suzuki does not teach the monitoring circuit having an input pin that is used for determining when an arbitration phase ends. 
van de Burgt teaches wherein the monitoring circuit has an input pin which is designed to receive a control signal (Fig. 4, 424; Paragraph 0050, protocol sampler 424 is operably connected to the transmitter unit 422 and is configured to perform one or more control functions.  The protocol sampler may be implemented in suitable logical circuits and/or analog circuits) which indicates when the arbitration phase ends and the data transmission phase begins according to a bus protocol (Paragraph 0052, the detected phase information indicates a data phase that follows an arbitration phase… the detected phase information indicates that an arbitration field of a CAN data frame has been transmitted by the transmitter unit and that a data field of the CAN data frame is currently being transmitted by the transmitter unit). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the combination of Cho/Edmondson/Suzuki to incorporate the teachings of van de Burgt and include a protocol handler in the monitoring circuit for phase detection. 
One of ordinary skill in the art would be motivated to make the modifications because both Cho and van de Burgt disclose Controller Area Network Systems (See van de Burgt: Paragraph 0001), thus they are in the same field of endeavor and it would have been obvious to make the combination in order to yield the obvious result of allowing the CAN transceiver node to determine when to start communications with a selected CAN node, thereby complying with industry Controller Area Network protocol standards (See van de Burgt: Paragraph 0038 & 0061).

Regarding claim 8, the combination of Cho/Edmondson/Suzuki/van de Burgt teaches the circuit of claim 4. Cho further teaches wherein the bus protocol is a controller area network bus protocol (Fig. 2, CANH/CANL output stage).

Regarding claim 9, the combination of Cho/Edmondson/Suzuki/van de Burgt teaches the circuit of claim 4. The combination of Cho/Edmondson/Suzuki does not teach the protocol handler being able to determine a CAN flexible data rate mode. 
van de Burgt teaches wherein the bus protocol is a controller area network bus protocol with a flexible data rate (Paragraph 0042, the CAN protocol controller 114 can be configured to support the normal mode or the flexible data rate mode) and the protocol handler is designed to detect the bit rate switch bit of a data frame (Paragraph 0043, the arbitration field includes identifier bits, remote transmission request and ID Extension, while the control field includes a FD Format, Baud Rate Switch, Error State Indicator and a Data Length Code). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the combination of Cho/Edmondson/Suzuki to incorporate the teachings of van de Burgt and include a protocol handler in the monitoring circuit for phase detection for a flexible CAN data rate. 
One of ordinary skill in the art would be motivated to make the modifications because both Cho and van de Burgt disclose Controller Area Network Systems (See van de Burgt: Paragraph 0001), thus they are in the same field of endeavor and it would have been obvious to make the combination in order to yield the obvious result of allowing the CAN transceiver node to determine when to start communications with a selected CAN node, thereby complying with industry Controller Area Network protocol standards (See van de Burgt: Paragraph 0038 & 0061).

Regarding claim 10, the combination of Cho/Edmondson/Suzuki/van de Burgt teaches the circuit of claim 4. The combination of Cho/Edmondson/Suzuki does not teach wherein the protocol handler is designed to detect the end of the data transmission phase. 
van de Burgt teaches wherein the protocol handler is designed to detect the end of the data transmission phase (Paragraph 0043, In an ACK phase that follows the CRC phase, the ACK field of the CAN data frame is transmitted by the CAN transceiver.  In an EOF phase that follows the ACK phase, the EOF field of the CAN data frame is transmitted by the CAN transceiver). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the combination of Cho/Edmondson/Suzuki to incorporate the teachings of van de Burgt and include a protocol handler in the monitoring circuit for phase detection of a CAN data frame. 
One of ordinary skill in the art would be motivated to make the modifications because both Cho and van de Burgt disclose Controller Area Network Systems (See van de Burgt: Paragraph 0001), thus they are in the same field of endeavor and it would have been obvious to make the combination in order to yield the obvious result of allowing the CAN transceiver node to determine when to start communications with a selected CAN node, thereby complying with industry Controller Area Network protocol standards (See van de Burgt: Paragraph 0038 & 0061).

Regarding claim 12, the combination of Cho/Edmondson/Suzuki teaches the method of claim 11. Cho does not explicitly teach the monitoring circuit determining the end of the 
Edmondson teaches wherein the setting of the slew rate comprises: reducing the slew rate (Paragraph 0017, a CDR system normally operates in a limited-slew-rate mode, referred to herein as tracking mode, in which early/late indications are filtered to incrementally adjust the phase of a sampling clock signal toward a desired phase alignment with an incoming data signal) during the data transmission phase (Paragraph 0017, the CDR system switches to an accelerated-slew-rate mode, referred to herein as a fast-lock mode, to more rapidly slew the phase of the sampling clock signal in a selected direction and thereby exit the out-of-alignment condition.  After exiting the out-of-alignment condition, the CDR system reverts to the tracking mode to converge on and maintain the desired phase alignment). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Cho to incorporate the teachings of Edmondson and include different slew-rate modes for arbitration policies when performing data stream switching. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow optimal slew-rate selection for data stream synchronization, thus creating enabling compatibility with a diverse range of devices and data sources (See Edmondson: Paragraph 0003 & 0051). 
The combination of Cho/Edmondson/Suzuki does not teach determining when an arbitration phase ends. 
van de Burgt teaches monitoring the logic signal while taking into account a bus protocol (Fig. 4, 424, Protocol Sampler; Paragraph 0051, FIG. 4, the protocol sampler is configured to detect phase information related to a CAN data frame and to, in response to the phase information, switch between different transmitter configurations of the transmitter unit within a bit interval for use in transmitting subsequent bits of the CAN data frame), detecting when the arbitration phase ends and the data transmission phase begins according to the bus protocol (Fig. 3 CAN Data Frame with Arbitration Fields; Paragraph 0052, the detected phase information indicates a data phase that follows an arbitration phase… the detected phase information indicates that an arbitration field of a CAN data frame has been transmitted by the transmitter unit and that a data field of the CAN data frame is currently being transmitted by the transmitter unit). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the combination of Cho/Edmondson/Suzuki to incorporate the teachings of van de Burgt and include a protocol handler in the monitoring circuit for phase detection. 
One of ordinary skill in the art would be motivated to make the modifications because both Cho and van de Burgt disclose Controller Area Network Systems (See van de Burgt: Paragraph 0001), thus they are in the same field of endeavor and it would have been obvious to make the combination in order to yield the obvious result of allowing the CAN transceiver node to determine when to start communications with a selected CAN node, thereby complying with industry Controller Area Network protocol standards (See van de Burgt: Paragraph 0038 & 0061).

Regarding claim 13, the combination of Cho/Edmondson/Suzuki/van de Burgt teaches the method of claim 12. Cho teaches wherein the bus protocol is a CAN bus protocol (Fig. 2, CANH/CANL output stage). The combination of Cho/Edmondson/Suzuki does not explicitly teach the protocol handler being able to determine a CAN flexible data rate mode.
van de Burgt teaches wherein the bus protocol is a controller area network bus protocol with a flexible data rate (Paragraph 0042, the CAN protocol controller 114 can be configured to support the normal mode or the flexible data rate mode), and wherein the end of the arbitration phase is detected by detecting a flexible data rate format bit and/or a bit rate switch bit of a data frame (Paragraph 0043, the arbitration field includes identifier bits, remote transmission request and ID Extension, while the control field includes a FD Format, Baud Rate Switch, Error State Indicator and a Data Length Code). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the combination of Cho/Edmondson/Suzuki to incorporate the teachings of van de Burgt and include a protocol handler in the monitoring circuit for phase detection for a flexible CAN data rate. 
One of ordinary skill in the art would be motivated to make the modifications because both Cho and van de Burgt disclose Controller Area Network Systems (See van de Burgt: Paragraph 0001), thus they are in the same field of endeavor and it would have been obvious to make the combination in order to yield the obvious result of allowing the CAN transceiver node to determine when to start communications with a selected CAN node, thereby complying with industry Controller Area Network protocol standards (See van de Burgt: Paragraph 0038 & 0061).

Regarding claim 14, the combination of Cho/Edmondson/Suzuki teaches the method of claim 11. Cho does not explicitly teach detecting when an arbitration phase ends nor changing the slew rate to a higher slew rate during an arbitration phase. 
Edmondson teaches wherein the setting of the slew rate comprises: changing the slew rate at the beginning of the next arbitration phase (Paragraph 0026, when fastlock mode is enabled, the fastlock loop 117 outputs fastlock-up/fastlock-down signals 118 to the arbiter 119 at higher frequency than the phase-up/phase-down signals 114 to establish the accelerated slew rate) to a standard value (Paragraph 0017, Upon detecting an out-of-alignment condition between the sampling clock signal and the data signal, the CDR system switches to an accelerated-slew-rate mode, referred to herein as a fast-lock mode, to more rapidly slew the phase of the sampling clock signal in a selected direction and thereby exit the out-of-alignment condition) which is higher than the reduced value in the data transmission phase (Paragraph 0017, a CDR system normally operates in a limited-slew-rate mode, referred to herein as tracking mode, in which early/late indications are filtered to incrementally adjust the phase of a sampling clock signal toward a desired phase alignment with an incoming data signal).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified Cho to incorporate the teachings of Edmondson and include different slew-rate modes for arbitration policies when performing data stream switching. 
One of ordinary skill in the art would be motivated to make the modifications in order to allow optimal slew-rate selection for data stream synchronization, thus creating enabling See Edmondson: Paragraph 0003 & 0051). 
The combination of Cho/Edmondson/Suzuki does not teach determining when an arbitration phase ends. 
van de Burgt teaches detecting when the data transmission phase ends (Paragraph 0043, In an ACK phase that follows the CRC phase, the ACK field of the CAN data frame is transmitted by the CAN transceiver.  In an EOF phase that follows the ACK phase, the EOF field of the CAN data frame is transmitted by the CAN transceiver), and the next arbitration phase begins according to the bus protocol (Fig. 3 CAN Data Frame with Arbitration Fields; Paragraph 0052, the detected phase information indicates a data phase that follows an arbitration phase… the detected phase information indicates that an arbitration field of a CAN data frame has been transmitted by the transmitter unit and that a data field of the CAN data frame is currently being transmitted by the transmitter unit). 
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the combination of Cho/Edmondson/Suzuki to incorporate the teachings of van de Burgt and include a protocol handler in the monitoring circuit for phase detection. 
One of ordinary skill in the art would be motivated to make the modifications because both Cho and van de Burgt disclose Controller Area Network Systems (See van de Burgt: Paragraph 0001), thus they are in the same field of endeavor and it would have been obvious to make the combination in order to yield the obvious result of allowing the CAN transceiver node to determine when to start communications with a selected CAN node, thereby See van de Burgt: Paragraph 0038 & 0061).

Allowable Subject Matter

Claim 15 is allowed.

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The references disclosed either alone or in combination do not teach a monitoring circuit with a protocol handler that receives a second logic signal, wherein the second logic signal was generated by a receiver circuit coupled to the first bus line and second bus line based on a current level of the bus voltage, and the protocol handler designed to detect when arbitration ends and the data transmission phase begins based on the second logic signal.

Citation of Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US PGPUB 2013/0290580 discloses a FAST-CAN protocol wherein FAST CAN arbitration and FAST CAN Data Transmissions can occur within a CAN data frame between CAN nodes. 

US PGPUB 2018/0343161 discloses a CAN arbitration detection between CAN nodes that use a slew rate to determine CAN signal detection.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/H.Z.W./Examiner, Art Unit 2184   


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184